Exhibit 10.1

 

 

CNB FINANCIAL CORPORATION

2019 OMNIBUS INCENTIVE PLAN

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page  

1.

 

PURPOSE

     1  

2.

 

DEFINITIONS

     1  

3.

 

ADMINISTRATION OF THE PLAN

     7    

3.1

  

Committee

     7        3.1.1    Powers and Authorities      7        3.1.2    Composition
of the Committee      7        3.1.3    Other Committees      7        3.1.4   
Delegation by the Committee      7    

3.2

  

Board

     8    

3.3

  

Terms of Awards

     8        3.3.1    Committee Authority      8        3.3.2    Forfeiture;
Recoupment      8    

3.4

  

No Repricing Without Stockholder Approval

     9    

3.5

  

Deferral Arrangement

     9    

3.6

  

No Liability

     9    

3.7

  

Registration; Share Certificates

     9  

4.

 

STOCK SUBJECT TO THE PLAN

     9    

4.1

  

Number of Shares of Stock Available for Awards

     9    

4.2

  

Adjustments in Authorized Shares of Stock

     10    

4.3

  

Share Usage

     10  

5.

 

TERM; AMENDMENT AND TERMINATION

     10    

5.1

  

Term

     10    

5.2

  

Amendment, Suspension, and Termination

     11  

6.

 

AWARD ELIGIBILITY AND LIMITATIONS

     11    

6.1

  

Eligible Grantees

     11    

6.2

  

Annual Limitations

     11    

6.3

  

Stand-Alone, Additional, Tandem, and Substitute Awards

     11  

7.

 

AWARD AGREEMENT

     12  

8.

 

TERMS AND CONDITIONS OF OPTIONS

     12    

8.1

  

Option Price

     12    

8.2

  

Vesting and Exercisability

     12    

8.3

  

Term

     12    

8.4

  

Termination of Service

     12    

8.5

  

Limitations on Exercise of Option

     13    

8.6

  

Method of Exercise

     13    

8.7

  

Rights of Holders of Options

     13    

8.8

  

Delivery of Stock

     13    

8.9

  

Transferability of Options

     13    

8.10

  

Family Transfers

     13    

8.11

  

Limitations on Incentive Stock Options

     13    

8.12

  

Notice of Disqualifying Disposition

     14  

9.

 

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

     14    

9.1

  

Right to Payment and SAR Price

     14    

9.2

  

Other Terms

     14    

9.3

   Term      14    

9.4

  

Rights of Holders of SARs

     14    

9.5

  

Transferability of SARs

     14    

9.6

  

Family Transfers

     15  

 

i



--------------------------------------------------------------------------------

10.

  TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND DEFERRED
STOCK UNITS      15    

10.1

   Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock Units
     15    

10.2

   Restrictions      15    

10.3

   Registration; Restricted Stock Certificates      15    

10.4

   Rights of Holders of Restricted Stock      15    

10.5

   Rights of Holders of Restricted Stock Units and Deferred Stock Units      16
      

10.5.1

  

Voting and Dividend Rights

     16       

10.5.2

  

Creditor’s Rights

     16    

10.6

   Termination of Service      16    

10.7

   Purchase of Restricted Stock      16    

10.8

   Delivery of Shares of Stock      16  

11.

 

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS

     17    

11.1

   Unrestricted Stock Awards      17    

11.2

   Other Equity-Based Awards      17  

12.

 

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

     17    

12.1

   Dividend Equivalent Rights      17    

12.2

   Termination of Service      17  

13.

 

TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

     18    

13.1

   Grant of Performance-Based Awards      18    

13.2

   Value of Performance-Based Awards      18    

13.3

   Earning of Performance-Based Awards      18    

13.4

   Form and Timing of Payment of Performance-Based Awards      18    

13.5

   Performance Conditions      18  

14.

 

FORMS OF PAYMENT

     18    

14.1

   General Rule      18    

14.2

   Surrender of Shares of Stock      18    

14.3

   Cashless Exercise      18    

14.4

   Other Forms of Payment      19  

15.

 

REQUIREMENTS OF LAW

     19    

15.1

   General      19    

15.2

   Rule 16b-3      19  

16.

 

EFFECT OF CHANGES IN CAPITALIZATION

     20    

16.1

   Changes in Stock      20    

16.2

   Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Change in Control      20    

16.3

   Change in Control in which Awards are not Assumed      21    

16.4

   Change in Control in which Awards are Assumed      21    

16.5

   Adjustments      22    

16.6

   No Limitations on Company      22  

17.

 

PARACHUTE LIMITATIONS

     22  

18.

 

GENERAL PROVISIONS

     23    

18.1

  

Disclaimer of Rights

     23    

18.2

   Nonexclusivity of the Plan      23    

18.3

   Withholding Taxes      23    

18.4

   Captions      24    

18.5

   Construction      24    

18.6

   Other Provisions      24    

18.7

   Number and Gender      24    

18.8

   Severability      24    

18.9

   Governing Law      24    

18.10

   Section 409A of the Code      24  

 

ii



--------------------------------------------------------------------------------

CNB FINANCIAL CORPORATION

2019 OMNIBUS INCENTIVE PLAN

 

1.

PURPOSE

The Plan is intended to (a) provide eligible individuals with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its stockholders and other important
stakeholders, including its employees and customers, and (b) provide a means of
recruiting, rewarding, and retaining key personnel. To this end, the Plan
provides for the grant of Awards of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Unrestricted
Stock, Dividend Equivalent Rights, Other Equity-Based Awards, and cash bonus
awards. Any of these Awards may, but need not, be made as performance incentives
to reward the holders of such Awards for the achievement of performance
conditions in accordance with the terms of the Plan. Options granted under the
Plan may be Nonqualified Stock Options or Incentive Stock Options, as provided
herein.

 

2.

DEFINITIONS

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

2.1    “Affiliate” shall mean any Person that controls, is controlled by, or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary. For purposes of
grants of Options or Stock Appreciation Rights, an entity may not be considered
an Affiliate unless the Company holds a Controlling Interest in such entity.
“Controlling Interest” shall have the meaning set forth in Treasury Regulation
Section 1.414(c)-2(b)(2)(i); provided that (a) except as specified in clause
(b) below, an interest of “at least 50 percent” shall be used instead of an
interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i), and (b) where a
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).

2.2    “Applicable Laws” shall mean the legal requirements relating to the Plan
and the Awards under (a) applicable provisions of the Code, the Securities Act,
the Exchange Act, any rules or regulations thereunder, and any other laws,
rules, regulations, and government orders of any jurisdiction applicable to the
Company or its Affiliates, (b) applicable provisions of the corporate,
securities, tax, and other laws, rules, regulations, and government orders of
any jurisdiction applicable to Awards granted to residents thereof, and (c) the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded.

2.3    “Award” shall mean a grant under the Plan of an Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Deferred Stock
Unit, Unrestricted Stock, a Dividend Equivalent Right, an Other Equity-Based
Award, or cash.

2.4    “Award Agreement” shall mean the written agreement, in such written,
electronic, or other form as determined by the Committee, between the Company
and a Grantee that evidences and sets forth the terms and conditions of an
Award.

2.5    “Benefit Arrangement” shall mean any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to a Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee.



--------------------------------------------------------------------------------

2.6    “Board” shall mean the Board of Directors of the Company.

2.7    “Cause” shall have the meaning set forth in an applicable agreement
between a Grantee and the Company or an Affiliate, and in the absence of any
such agreement, shall mean, with respect to any Grantee and as determined by the
Committee, (a) willful commission by the Grantee of a criminal or other act that
causes substantial economic damage to the Company or substantial injury to the
business reputation of the Company; (b) the commission by the Grantee of an act
of fraud in the performance of such Grantee’s duties on behalf of the Company;
or (c) the continuing failure of the Grantee to perform the duties of such
Grantee to the Company (other than such failure resulting from the Grantee’s
incapacity due to physical or mental illness) after written notice thereof
(specifying the particulars thereof in reasonable detail) and a reasonable
opportunity to be heard and cure such failure are given to the Grantee by the
Board or the Committee. For purposes of this Plan, no act or failure to act on
the Grantee’s part shall be considered “willful” unless done or omitted to be
done by the Grantee not in good faith and without reasonable belief that the
Grantee’s action or omission was in the best interests of the Company. Any
determination by the Committee regarding whether an event constituting Cause
shall have occurred shall be final, binding, and conclusive.

2.8    “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations, or other equivalents (however designated,
whether voting or non-voting) in equity of such Person, whether outstanding on
the Effective Date or issued thereafter, including, without limitation, all
shares of Stock.

2.9    “Change in Control” shall mean, subject to Section 18.10, the occurrence
of any of the following:

(a)    Any Person (other than the Company or any Affiliate) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities representing (i) 50% or more of the combined voting
power of the Company’s then-outstanding securities or (ii) 25% or more, but less
than 50%, of the combined voting power of the Company’s then-outstanding
securities if such transaction(s) giving rise to such beneficial ownership are
not approved by the Board;

(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) (together with any new directors whose election by such
Incumbent Board or whose nomination by such Incumbent Board for election by the
stockholders of the Company was approved by a vote of at least a majority of the
members of such Incumbent Board then in office who either were members of such
Incumbent Board or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the members of such
Board then in office;

(c)    The Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company (regardless of
whether the Company is the surviving Person), other than any such transaction in
which the holders of securities that represented one hundred percent (100%) of
the combined voting power of the securities of the Company immediately prior to
such reorganization, merger, or consolidation (or other securities into which
such securities are converted as part of such reorganization, merger, or
consolidation) own, directly or indirectly, at least a majority of the combined
voting power of the securities of the surviving Person in such reorganization,
merger, or consolidation transaction immediately after such transaction;

(d)    The consummation of any direct or indirect sale, lease, transfer,
conveyance, or other disposition (other than by way of reorganization, merger,
or consolidation), in one transaction or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person or Group (other than the Company or any
Affiliate); or

 

2



--------------------------------------------------------------------------------

(e)    The liquidation, winding up, or dissolution of the Company.

The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, the date of the occurrence of such Change in Control, and any
incidental matters relating thereto.

2.10    “Code” shall mean the Internal Revenue Code of 1986, as now in effect or
as hereafter amended, and any successor thereto. References in the Plan to any
Code Section shall be deemed to include, as applicable, regulations and guidance
promulgated under such Code Section.

2.11    “Committee” shall mean a committee of, and designated from time to time
by resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).

2.12    “Company” shall mean CNB Financial Corporation, a Pennsylvania
corporation, and any successor thereto.

2.13    “Deferred Stock Unit” shall mean a Restricted Stock Unit, the terms of
which provide for delivery of the underlying shares of Stock, cash, or a
combination thereof subsequent to the date of vesting, at a time or times
consistent with the requirements of Code Section 409A.

2.14    “Disability” shall mean the inability of a Grantee to perform each of
the essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than twelve (12) months; provided that, with respect to rules regarding the
expiration of an Incentive Stock Option following termination of a Grantee’s
Service, Disability shall mean the inability of such Grantee to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.

2.15    “Disqualified Individual” shall have the meaning set forth in Code
Section 280G(c).

2.16    “Dividend Equivalent Right” shall mean a right, granted to a Grantee
pursuant to Section 12, entitling the Grantee thereof to receive, or to receive
credits for the future payment of, cash, Stock, other Awards, or other property
equal in value to dividend payments or distributions, or other periodic
payments, declared or paid with respect to a number of shares of Stock specified
in such Dividend Equivalent Right (or other Award to which such Dividend
Equivalent Right relates) as if such shares of Stock had been issued to and held
by the Grantee of such Dividend Equivalent Right as of the record date.

2.17    “Effective Date” shall mean April 16, 2019, subject to approval of the
Plan by the Company’s stockholders on such date, the Plan having been approved
by the Board on February 12, 2019.

2.18    “Employee” shall mean, as of any date of determination, an employee
(including an officer) of the Company or an Affiliate.

2.19    “Exchange Act” shall mean the Securities Exchange Act of 1934, as now in
effect or as hereafter amended, and any successor thereto.

2.20    “Fair Market Value” shall mean the fair market value of a share of Stock
for purposes of the Plan, which shall be, as of any date of determination:

(a)    If on such date the shares of Stock are listed on a Stock Exchange, or
are publicly traded on another Securities Market, the Fair Market Value of a
share of Stock shall be the closing price of the Stock as

 

3



--------------------------------------------------------------------------------

reported on such Stock Exchange or such Securities Market (provided that, if
there is more than one such Stock Exchange or Securities Market, the Committee
shall designate the appropriate Stock Exchange or Securities Market for purposes
of the Fair Market Value determination). If there is no such reported closing
price on such date, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on the next preceding day on which any sale of Stock
shall have been reported on such Stock Exchange or such Securities Market.

(b)    If on such date the shares of Stock are not listed on a Stock Exchange or
publicly traded on a Securities Market, the Fair Market Value of a share of
Stock shall be the value of the Stock as determined by the Committee by the
reasonable application of a reasonable valuation method, in a manner consistent
with Code Section 409A.

Notwithstanding this Section 2.20 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock due in connection with
sales, by or on behalf of a Grantee, of such shares of Stock subject to an Award
to pay the Option Price, SAR Price, and/or any tax withholding obligation on the
same date on which such shares may first be sold pursuant to the terms of the
applicable Award Agreement (including broker-assisted cashless exercises of
Options and Stock Appreciation Rights, as described in Section 14.3, and
sell-to-cover transactions) in any manner consistent with applicable provisions
of the Code, including but not limited to using the sale price of such shares on
such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date) as the Fair
Market Value of such shares, so long as such Grantee has provided the Company,
or its designee or agent, with advance written notice of such sale.

2.21    “Family Member” shall mean, with respect to any Grantee as of any date
of determination, (a) a Person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any Person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the Persons specified in clauses (a) and (b) above
own more than fifty percent (50%) of the beneficial interest, (d) a foundation
in which any one or more of the Persons specified in clauses (a) and (b) above
(or such Grantee) control the management of assets, and (e) any other entity in
which one or more of the Persons specified in clauses (a) and (b) above (or such
Grantee) own more than fifty percent (50%) of the voting interests.

2.22    “Grant Date” shall mean, as determined by the Committee, the latest to
occur of (a) the date as of which the Committee approves the Award, (b) the date
on which the recipient of an Award first becomes eligible to receive an Award
under Section 6 hereof, or (c) such subsequent date specified by the Committee
in the corporate action approving the Award.

2.23    “Grantee” shall mean a Person who receives or holds an Award under the
Plan.

2.24    “Incentive Stock Option” shall mean an “incentive stock option” within
the meaning of Code Section 422.

2.25    “Nonqualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

2.26    “Non-Employee Director” shall have the meaning set forth in Rule 16b-3
under the Exchange Act.

2.27    “Officer” shall have the meaning set forth in Rule 16a-1(f) under the
Exchange Act.

 

4



--------------------------------------------------------------------------------

2.28    “Option” shall mean an option to purchase one or more shares of Stock at
a specified Option Price awarded to a Grantee pursuant to Section 8.

2.29    “Option Price” shall mean the per share exercise price for shares of
Stock subject to an Option.

2.30    “Other Agreement” shall mean any agreement, contract, or understanding
heretofore or hereafter entered into by a Grantee with the Company or an
Affiliate, except an agreement, contract, or understanding that expressly
addresses Code Section 280G and/or Code Section 4999.

2.31    “Other Equity-Based Award” shall mean an Award representing a right or
other interest that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on or related to Stock, other than an
Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock Unit, a
Deferred Stock Unit, Unrestricted Stock, or a Dividend Equivalent Right.

2.32    “Parachute Payment” shall mean a “parachute payment” within the meaning
of Code Section 280G(b)(2).

2.33    “Performance-Based Award” shall mean an Award made subject to the
achievement of performance conditions over a Performance Period specified by the
Committee.

2.34    “Performance Period” shall mean the period of time, up to ten
(10) years, during or over which the performance goals under Performance-Based
Awards must be met in order to determine the degree of payout and/or vesting
with respect to any such Performance-Based Awards.

2.35    “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a trust, or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof; provided that, for purposes of Section 2.9, Person
shall have the meaning set forth in Sections 13(d) and 14(d)(2) of the Exchange
Act.

2.36    “Plan” shall mean this CNB Financial Corporation 2019 Omnibus Incentive
Plan, as amended from time to time.

2.37    “Prior Plan” shall mean the CNB Financial Corporation 2009 Stock
Incentive Plan.

2.38    “Restricted Period” shall mean a period of time established by the
Committee during which an Award of Restricted Stock, Restricted Stock Units, or
Deferred Stock Units is subject to restrictions.

2.39    “Restricted Stock” shall mean shares of Stock awarded to a Grantee
pursuant to Section 10.

2.40    “Restricted Stock Unit” shall mean a bookkeeping entry representing the
equivalent of one (1) share of Stock awarded to a Grantee pursuant to Section 10
that may be settled, subject to the terms and conditions of the applicable Award
Agreement, in shares of Stock, cash, or a combination thereof.

2.41    “SAR Price” shall mean the per share exercise price of a SAR.

2.42    “Securities Act” shall mean the Securities Act of 1933, as now in effect
or as hereafter amended, and any successor thereto.

2.43    “Securities Market” shall mean an established securities market.

2.44    “Separation from Service” shall have the meaning set forth in Code
Section 409A.

 

5



--------------------------------------------------------------------------------

2.45    “Service” shall mean service qualifying a Grantee as a Service Provider
to the Company or an Affiliate. Unless otherwise provided in the applicable
Award Agreement, a Grantee’s change in position or duties shall not result in
interrupted or terminated Service, so long as such Grantee continues to be a
Service Provider to the Company or an Affiliate. Subject to the preceding
sentence, any determination by the Committee whether a termination of Service
shall have occurred for purposes of the Plan shall be final, binding, and
conclusive. If a Service Provider’s employment or other Service relationship is
with an Affiliate and the applicable entity ceases to be an Affiliate, a
termination of Service shall be deemed to have occurred when such entity ceases
to be an Affiliate unless the Service Provider transfers his or her employment
or other Service relationship to the Company or any other Affiliate.

2.46    “Service Provider” shall mean (a) an Employee or director of the Company
or an Affiliate, or (b) a consultant or adviser to the Company or an Affiliate
(i) who is a natural person, (ii) who provides bona fide services to the Company
or an Affiliate, and (iii) whose services are not in connection with the
Company’s offer or sale of securities in a capital-raising transaction and do
not directly or indirectly promote or maintain a market for the Company’s
Capital Stock.

2.47    “Service Recipient Stock” shall have the meaning set forth in Code
Section 409A.

2.48    “Share Limit” shall have the meaning set forth in Section 4.1.

2.49    “Short-Term Deferral Period” shall have the meaning set forth in Code
Section 409A.

2.50    “Stock” shall mean common stock, no par value per share, of the Company,
or any security into which shares of Stock may be changed or for which shares of
Stock may be exchanged as provided in Section 16.1.

2.51    “Stock Appreciation Right” or “SAR” shall mean a right granted to a
Grantee pursuant to Section 9.

2.52    “Stock Exchange” shall mean the NASDAQ Stock Market, the New York Stock
Exchange, or another established national or regional stock exchange.

2.53    “Subsidiary” shall mean any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers,
or other voting members of the governing body of such corporation or
non-corporate entity; provided however, for purposes of Incentive Stock Options,
Subsidiary means any “subsidiary corporation” of the Company within the meaning
of Code Section 424(f). In addition, any other entity may be designated by the
Committee as a Subsidiary, provided that (a) such entity could be considered as
a subsidiary according to generally accepted accounting principles in the United
States of America and (b) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock under Code Section 409A.

2.54    “Substitute Award” shall mean an Award granted under the Plan in
substitution for outstanding awards previously granted under a compensatory plan
of a business entity acquired or to be acquired by the Company or an Affiliate
or with which the Company or an Affiliate has combined or will combine.

2.55    “Ten Percent Stockholder” shall mean a natural Person who owns more than
ten percent (10%) of the total combined voting power of all classes of voting
Capital Stock of the Company, the Company’s parent (if any), or any of the
Company’s Subsidiaries. In determining stock ownership, the attribution rules of
Code Section 424(d) shall be applied.

 

6



--------------------------------------------------------------------------------

2.56    “Unrestricted Stock” shall mean Stock that is free of any restrictions.

 

3.

ADMINISTRATION OF THE PLAN

 

  3.1

Committee.

3.1.1    Powers and Authorities. The Committee shall administer the Plan and
shall have such powers and authorities related to the administration of the Plan
as are consistent with the Company’s certificate of incorporation and bylaws and
Applicable Laws. Without limiting the generality of the foregoing, the Committee
shall have full power and authority to take all actions and to make all
determinations required or provided for under the Plan, any Award, or any Award
Agreement and shall have full power and authority to take all such other actions
and to make all such other determinations not inconsistent with the specific
terms and provisions of the Plan which the Committee deems to be necessary or
appropriate to the administration of the Plan, any Award, or any Award
Agreement. All such actions and determinations shall be made by (a) the
affirmative vote of a majority of the members of the Committee present at a
meeting at which a quorum is present, or (b) the unanimous consent of the
members of the Committee executed in writing or evidenced by electronic
transmission in accordance with the Company’s certificate of incorporation and
bylaws and Applicable Laws. Unless otherwise expressly determined by the Board,
the Committee shall have the authority to interpret and construe all provisions
of the Plan, any Award, and any Award Agreement, and any such interpretation or
construction, and any other determination contemplated to be made under the Plan
or any Award Agreement, by the Committee shall be final, binding, and conclusive
on all Persons, whether or not expressly provided for in any provision of the
Plan, such Award, or such Award Agreement.

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

3.1.2    Composition of the Committee. The Committee shall be a committee
composed of not fewer than two (2) directors of the Company designated by the
Board to administer the Plan. Each member of the Committee shall be (a) a
Non-Employee Director and (b) an independent director in accordance with the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded; provided that any action taken by the Committee shall be valid
and effective whether or not members of the Committee at the time of such action
are later determined not to have satisfied the requirements for membership set
forth in this Section 3.1.2 or otherwise provided in any charter of the
Committee. Without limiting the generality of the foregoing, the Committee may
be the Executive Compensation Committee of the Board or a subcommittee thereof,
if the Executive Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.

3.1.3     Other Committees. The Board also may appoint one or more committees of
the Board, each composed of one or more directors of the Company who need not
satisfy the requirements for membership set forth in Section 3.1.2, which
(a) may administer the Plan with respect to Grantees who are not Officers or
directors of the Company, (b) may grant Awards under the Plan to such Grantees,
and (c) may determine all terms of such Awards, in each case, subject, if
applicable, to the requirements of Rule 16b-3 under the Exchange Act and the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded.

3.1.4    Delegation by the Committee. To the extent permitted by Applicable
Laws, the Committee may, by resolution, delegate some or all of its authority
with respect to the Plan and Awards to the President and Chief Executive Officer
of the Company and/or any other officer of the Company designated by the
Committee, provided that the Committee may not delegate its authority hereunder
(a) to make Awards to directors of the Company, (b) to make Awards to Employees
who are (i) Officers or (ii) officers of the Company who are delegated authority
by the Committee pursuant to this Section 3.1.4, or (c) to interpret the Plan,
any Award, or any Award Agreement. Any delegation hereunder will be subject to
the restrictions and limits that the Committee specifies at the time of such
delegation or thereafter.

 

7



--------------------------------------------------------------------------------

Nothing in the Plan will be construed as obligating the Committee to delegate
authority to any officer of the Company, and the Committee may at any time
rescind the authority delegated to an officer of the Company appointed hereunder
and delegate authority to one or more other officers of the Company. At all
times, an officer of the Company delegated authority pursuant to this
Section 3.1.4 will serve in such capacity at the pleasure of the Committee. Any
action undertaken by any such officer of the Company in accordance with the
Committee’s delegation of authority will have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan to the
“Committee” will, to the extent consistent with the terms and limitations of
such delegation, be deemed to include a reference to each such officer.

3.2    Board. The Board, from time to time, may exercise any or all of the
powers and authorities related to the administration and implementation of the
Plan, as set forth in Section 3.1 and other applicable provisions of the Plan,
as the Board shall determine, consistent with the Company’s certificate of
incorporation and bylaws and Applicable Laws.

3.3    Terms of Awards.

3.3.1 Committee Authority. Subject to the other terms and conditions of the
Plan, the Committee shall have full and final authority to:

(a)    designate Grantees;

(b)    determine the type or types of Awards to be made to a Grantee;

(c)    determine the number of shares of Stock to be subject to an Award or to
which an Award relates;

(d)    establish the terms and conditions of each Award (including the Option
Price, the SAR Price, and the purchase price for applicable Awards; the nature
and duration of any restriction or condition (or provision for lapse thereof)
relating to the vesting, exercise, transfer, or forfeiture of an Award or the
shares of Stock subject thereto; the treatment of an Award in the event of a
Change in Control (subject to applicable agreements); and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options);

(e)    prescribe the form of each Award Agreement evidencing an Award;

(f)    subject to the limitation on repricing in Section 3.4, amend, modify, or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural Persons who are foreign nationals or are natural Persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom; provided that, notwithstanding the foregoing, no amendment,
modification, or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, materially impair such Grantee’s rights
under such Award; and

(g)    make Substitute Awards.

3.3.2    Forfeiture; Recoupment.

(a)    The Committee may reserve the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee with respect to an Award thereunder
on account of actions taken by, or failed to be taken by, such Grantee in
violation or breach of, or in conflict with, any (i) employment agreement,
(ii) non-competition agreement, (iii) agreement prohibiting solicitation of
Employees or clients of the Company or an Affiliate, (iv) confidentiality
obligation with respect to the Company or an Affiliate, (v) Company or Affiliate
policy or procedure, (vi) other agreement, or (vii) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement. If the Grantee of an outstanding Award is an Employee of the
Company or an Affiliate and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.

 

8



--------------------------------------------------------------------------------

(b)    Any Award granted pursuant to the Plan shall be subject to mandatory
repayment by the Grantee to the Company (i) to the extent set forth in this Plan
or an Award Agreement or (ii) to the extent the Grantee is, or in the future
becomes, subject to (A) any Company or Affiliate “clawback” or recoupment policy
that is adopted to comply with the requirements of any Applicable Laws, or
(B) any Applicable Laws which impose mandatory recoupment, under circumstances
set forth in such Applicable Laws.

3.4    No Repricing Without Stockholder Approval. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, distribution (whether in the form of cash, shares of Stock,
other securities, or other property), stock split, extraordinary dividend,
recapitalization, Change in Control, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares of Stock, or
other securities or similar transaction), the Company may not: (a) amend the
terms of outstanding Options or SARs to reduce the Option Price or SAR Price, as
applicable, of such outstanding Options or SARs; (b) cancel or assume
outstanding Options or SARs in exchange for or substitution of Options or SARs
with an Option Price or SAR Price, as applicable, that is less than the Option
Price or SAR Price, as applicable, of the original Options or SARs; or
(c) cancel or assume outstanding Options or SARs with an Option Price or SAR
Price, as applicable, above the current Fair Market Value in exchange for cash,
Awards, or other securities, in each case, unless such action is subject to and
approved by the Company’s stockholders.

3.5    Deferral Arrangement. The Committee may permit or require the deferral of
any payment pursuant to any Award into a deferred compensation arrangement,
subject to such rules and procedures as it may establish, which may include
provisions for the payment or crediting of interest or Dividend Equivalent
Rights and, in connection therewith, provisions for converting such credits into
Deferred Stock Units and for restricting deferrals to comply with hardship
distribution rules affecting tax-qualified retirement plans subject to Code
Section 401(k)(2)(B)(IV); provided that no Dividend Equivalent Rights may be
granted in connection with, or related to, an Award of Options or SARs. Any such
deferrals shall be made in a manner that complies with Code Section 409A,
including, if applicable, with respect to when a Separation from Service occurs.

3.6    No Liability. No member of the Board or the Committee shall be liable for
any action or determination made in good faith with respect to the Plan, any
Award, or any Award Agreement. Notwithstanding any provision of the Plan to the
contrary, neither the Company, an Affiliate, the Board, the Committee, nor any
person acting on behalf of the Company, an Affiliate, the Board, or the
Committee will be liable to any Grantee or to the estate or beneficiary of any
Grantee or to any other holder of an Award under the Plan by reason of any
acceleration of income, or any additional tax (including any interest and
penalties), asserted by reason of the failure of an Award to satisfy the
requirements of Code Section 422 or Code Section 409A or by reason of Code
Section 4999, or otherwise asserted with respect to the Award; provided, that
this Section 3.6 shall not affect any of the rights or obligations set forth in
an applicable agreement between the Grantee and the Company or an Affiliate.

3.7    Registration; Share Certificates. Notwithstanding any provision of the
Plan to the contrary, the ownership of the shares of Stock issued under the Plan
may be evidenced in such a manner as the Committee, in its sole discretion,
deems appropriate, including by book-entry or direct registration (including
transaction advices) or the issuance of one or more share certificates.

 

4.

STOCK SUBJECT TO THE PLAN

4.1    Number of Shares of Stock Available for Awards. Subject to such
additional shares of Stock as shall be available for issuance under the Plan
pursuant to Section 4.2, and subject to adjustment pursuant to Section 16, the
maximum number of shares of Stock reserved for issuance under the Plan shall be
equal to the sum of (a) three hundred thousand (300,000) shares of Stock, plus
(b) the number of shares of Stock available for future awards

 

9



--------------------------------------------------------------------------------

under the Prior Plan as of the Effective Date, plus (c) the number of shares of
Stock related to awards outstanding under the Prior Plan as of the Effective
Date that thereafter terminate by expiration or forfeiture, cancellation, or
otherwise without the issuance of such shares of Stock and become available for
issuance under the Plan (the “Share Limit”). Such shares of Stock may be
authorized and unissued shares of Stock, treasury shares of Stock, or any
combination of the foregoing, as may be determined from time to time by the
Board or by the Committee. Any of the shares of Stock reserved and available for
issuance under the Plan may be used for any type of Award under the Plan, and
any or all of the shares of Stock reserved for issuance under the Plan shall be
available for issuance pursuant to Incentive Stock Options.

4.2    Adjustments in Authorized Shares of Stock. In connection with mergers,
reorganizations, separations, or other transactions to which Code Section 424(a)
applies, the Committee shall have the right to cause the Company to assume
awards previously granted under a compensatory plan of another business entity
that is a party to such transaction and/or to grant Substitute Awards under the
Plan for such awards. Assumed awards shall not, but Substitute Awards shall,
reduce the number of shares of Stock otherwise available for issuance under the
Plan, and shares available for issuance under a stockholder-approved plan of a
business entity that is a party to such transaction (as appropriately adjusted,
if necessary, to reflect such transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Stock otherwise available for
issuance under the Plan, subject to applicable rules of any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded.

4.3    Share Usage

(a)    Shares of Stock covered by an Award shall be counted as used as of the
Grant Date for purposes of calculating the number of shares of Stock available
for issuance under Section 4.1.

(b)    Any shares of Stock that are subject to Awards, including shares of Stock
acquired through dividend reinvestment pursuant to Section 10, will be counted
against the Share Limit as one (1) share of Stock for every one (1) share of
Stock subject to the Award. The number of shares of Stock subject to an Award of
SARs will be counted against the Share Limit as one (1) share of Stock for every
one (1) share of Stock subject to such Award, regardless of the number of shares
of Stock actually issued to settle such SARs upon the exercise of the SARs. A
number of shares of Stock equal to the maximum number of shares issuable under a
Performance-Based Award shall be counted against the Share Limit as of the Grant
Date, but such number shall be adjusted to equal the actual number of shares
issued upon settlement of the Performance-Based Award to the extent different
from such number of shares.

(c)    If any shares of Stock covered by an Award under the Plan or any award
outstanding under the Prior Plan as of the Effective Date are not purchased or
are forfeited or expire or otherwise terminate without delivery of any Stock
subject thereto or are settled in cash in lieu of shares, then the number of
shares of Stock with respect to such Award or award shall, to the extent of any
such forfeiture, termination, expiration, or settlement, again be available for
making Awards under the Plan.

(d)    The number of shares of Stock available for issuance under the Plan will
not be increased by the number of shares of Stock (i) tendered, withheld, or
subject to an Award granted under the Plan surrendered in connection with the
purchase of shares of Stock upon exercise of an Option, (ii) that were not
issued upon the net settlement or net exercise of a Stock-settled SAR granted
under the Plan, (iii) deducted or delivered from payment of an Award granted
under the Plan in connection with the Company’s tax withholding obligations as
provided in Section 18.3, or (iv) purchased by the Company with proceeds from
Option exercises.

 

5.

TERM; AMENDMENT AND TERMINATION

5.1    Term. The Plan shall be effective as of the Effective Date. Following the
Effective Date, no awards shall be made under the Prior Plan. Notwithstanding
the foregoing, shares of Stock reserved under the Prior Plan to settle awards
which are made under the Prior Plan prior to the Effective Date may be issued
and delivered following the Effective Date to settle such awards.

 

10



--------------------------------------------------------------------------------

The Plan shall terminate on the first to occur of (a) 11:59pm ET on the day
before the tenth (10th) anniversary of the Effective Date, (b) the date
determined in accordance with Section 5.2, and (c) the date determined in
accordance with Section 16.3; provided, however, that Incentive Stock Options
may not be granted under the Plan more than ten (10) years after the date of the
Board’s adoption of the Plan. No Awards may be granted after termination of the
Plan, and upon such termination of the Plan, all then-outstanding Awards shall
continue to have full force and effect in accordance with the provisions of the
terminated Plan and the applicable Award Agreement (or other documents
evidencing such Awards).

5.2    Amendment, Suspension, and Termination. The Committee may, at any time
and from time to time, amend or suspend the Plan; provided that, with respect to
Awards theretofore granted under the Plan, no amendment or suspension of the
Plan shall, without the consent of the Grantee, materially impair the rights or
obligations under any such Award. The effectiveness of any amendment to the Plan
shall be contingent on approval of such amendment by the Company’s stockholders
to the extent provided by the Board or required by Applicable Laws; provided
that no amendment shall be made to the no-repricing provisions of Section 3.4,
the Option pricing provisions of Section 8.1, or the SAR pricing provisions of
Section 9.1 without the approval of the Company’s stockholders. The Board may,
at any time, terminate the Plan; provided that, with respect to Awards
theretofore granted under the Plan, no termination of the Plan shall, without
the consent of the Grantee, materially impair the rights or obligations under
any such Award.

 

6.

AWARD ELIGIBILITY AND LIMITATIONS

6.1    Eligible Grantees. Subject to this Section 6, Awards may be made under
the Plan to any Service Provider, as the Committee shall determine and designate
from time to time.

6.2    Annual Limitations. Subject to adjustment as provided in Section 16:

(a)    The maximum number of shares of Stock that may be granted under the Plan,
pursuant to Options or SARs, in a calendar year to any Person eligible for an
Award under Section 6.1, other than a Non-Employee Director, is one hundred
twenty thousand (120,000) shares.

(b)    The maximum number of shares of Stock that may be granted under the Plan,
pursuant to Awards other than Options or SARs that are Stock-denominated, in a
calendar year to any Person eligible for an Award under Section 6.1, other than
a Non-Employee Director, is forty thousand (40,000) shares.

(c)    The maximum number of shares of Stock subject to Awards granted during a
single calendar year to any Non-Employee Director, taken together with any cash
fees paid to such Non-Employee Director during the calendar year, shall not
exceed two hundred fifty thousand dollars ($250,000) in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes); provided, that the foregoing limitation shall
not apply to the extent that a Non-Employee Director has been or becomes an
employee of the Company during the calendar year.

6.3    Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 3.4, Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate. Such
additional, tandem, exchange, or Substitute Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such exchange or Substitute
Award.

 

11



--------------------------------------------------------------------------------

In addition, Awards may be granted in lieu of cash compensation, including in
lieu of cash payments under other plans of the Company or an Affiliate.
Notwithstanding Section 8.1 and Section 9.1, but subject to Section 3.4, the
Option Price of an Option or the SAR Price of a SAR that is a Substitute Award
may be less than one hundred percent (100%) of the Fair Market Value of a share
of Stock on the original Grant Date; provided that such Option Price or SAR
Price is determined in accordance with the principles of Code Section 424 for
any Incentive Stock Option and consistent with Code Section 409A for any other
Option or SAR.

 

7.

AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements utilized under the Plan from time to time or
at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Nonqualified Stock Options
or Incentive Stock Options, and, in the absence of such specification, such
Options shall be deemed to constitute Nonqualified Stock Options. In the event
of any inconsistency between the Plan and an Award Agreement, the provisions of
the Plan shall control.

 

8.

TERMS AND CONDITIONS OF OPTIONS

8.1    Option Price. The Option Price of each Option shall be fixed by the
Committee and stated in the Award Agreement evidencing such Option. Except in
the case of Substitute Awards, the Option Price of each Option shall be at least
the Fair Market Value of one (1) share of Stock on the Grant Date; provided
that, in the event that a Grantee is a Ten Percent Stockholder, the Option Price
of an Option granted to such Grantee that is intended to be an Incentive Stock
Option shall be not less than one hundred ten percent (110%) of the Fair Market
Value of one (1) share of Stock on the Grant Date.

8.2    Vesting and Exercisability. Subject to Sections 8.3 and 16.3, each Option
granted under the Plan shall become vested and/or exercisable at such times and
under such conditions as shall be determined by the Committee and stated in the
Award Agreement, in another agreement with the Grantee, or otherwise in writing;
provided that no Option shall be granted to Grantees who are entitled to
overtime under Applicable Laws that will vest or be exercisable within a six
(6)-month period starting on the Grant Date.

8.3    Term. Each Option granted under the Plan shall terminate, and all rights
to purchase shares of Stock thereunder shall cease, on the day before the tenth
(10th) anniversary of the Grant Date of such Option, or under such circumstances
and on such date prior thereto as is set forth in the Plan or as may be fixed by
the Committee and stated in the Award Agreement relating to such Option;
provided that, in the event that the Grantee is a Ten Percent Stockholder, an
Option granted to such Grantee that is intended to be an Incentive Stock Option
shall terminate, and all rights to purchase shares of Stock thereunder shall
cease, on the day before the fifth (5th) anniversary of the Grant Date of such
Option; and provided, further, that, to the extent deemed necessary or
appropriate by the Committee to reflect differences in local law, tax policy, or
custom with respect to any Option granted to a Grantee who is a Service Provider
who is employed or providing services outside the United States, such Option may
terminate, and all rights to purchase shares of Stock thereunder may cease, upon
the expiration of a period longer than ten (10) years from the Grant Date of
such Option as the Committee shall determine.

8.4    Termination of Service. Each Award Agreement with respect to the grant of
an Option shall set forth the extent to which the Grantee thereof, if at all,
shall have the right to exercise such Option following termination of such
Grantee’s Service. Such provisions shall be determined in the sole discretion of
the Committee, need not be uniform among all Options issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination of
Service.

 

12



--------------------------------------------------------------------------------

8.5    Limitations on Exercise of Option. Notwithstanding any provision of the
Plan to the contrary, in no event may any Option be exercised, in whole or in
part, after the occurrence of an event referred to in Section 16 which results
in the termination of such Option.

8.6    Method of Exercise. Subject to the terms of Section 14 and Section 18.3,
an Option that is exercisable may be exercised by the Grantee’s delivery to the
Company or its designee or agent of written notice of exercise on any business
day, at the Company’s principal office or the office of such designee or agent,
on the form specified by the Company and in accordance with any additional
procedures specified by the Committee. Such notice shall specify the number of
shares of Stock with respect to which such Option is being exercised and shall
be accompanied by payment in full of the Option Price of the shares of Stock for
which such Option is being exercised, plus the amount (if any) of federal and/or
other taxes which the Company may, in its judgment, be required to withhold with
respect to the exercise of such Option.

8.7    Rights of Holders of Options. Unless otherwise stated in the applicable
Award Agreement, a Grantee or other Person holding or exercising an Option shall
have none of the rights of a stockholder of the Company (for example, the right
to receive cash or dividend payments or distributions attributable to the shares
of Stock subject to such Option, to direct the voting of the shares of Stock
subject to such Option, or to receive notice of any meeting of the Company’s
stockholders) until the shares of Stock subject thereto are fully paid and
issued to such Grantee or other Person. Except as provided in Section 16, no
adjustment shall be made for dividends, distributions, or other rights with
respect to any shares of Stock subject to an Option for which the record date is
prior to the date of issuance of such shares of Stock.

8.8    Delivery of Stock. Promptly after the exercise of an Option by a Grantee
and the payment in full of the Option Price with respect thereto, such Grantee
shall be entitled to receive such evidence of such Grantee’s ownership of the
shares of Stock subject to such Option as shall be consistent with Section 3.7.

8.9    Transferability of Options. Except as provided in Section 8.10, during
the lifetime of a Grantee of an Option, only such Grantee (or, in the event of
such Grantee’s legal incapacity or incompetency, such Grantee’s guardian or
legal representative) may exercise such Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

8.10    Family Transfers. The Committee, in its sole discretion, may provide
either in an applicable Award Agreement or by the subsequent approval of the
Committee that a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a transfer “not for value” is a transfer which is (a) a gift,
(b) a transfer under a domestic relations order in settlement of marital
property rights, or (c) unless Applicable Laws do not permit such transfer, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (and/or the Grantee) in exchange for an
interest in such entity. Following a transfer under this Section 8.10, any such
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to such transfer. Subsequent transfers of
transferred Options shall be prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution. The provisions of Section 8.4 relating to termination of
Service shall continue to be applied with respect to the original Grantee of the
Option, following which such Option shall be exercisable by the transferee only
to the extent, and for the periods specified, in Section 8.4.

8.11    Limitations on Incentive Stock Options. An Option shall constitute an
Incentive Stock Option only (a) if the Grantee of such Option is an Employee of
the Company or any Subsidiary, (b) to the extent specifically provided in the
related Award Agreement, (c) to the extent that the aggregate Fair Market Value
(determined at the time such Option is granted) of the shares of Stock with
respect to which all Incentive Stock Options held by such Grantee become
exercisable for the first time during any calendar year (under the Plan and all

 

13



--------------------------------------------------------------------------------

other plans of the Company and its Affiliates) does not exceed one hundred
thousand dollars ($100,000), and (d) to the extent such Option fulfills all
other requirements under Code Section 422. Except to the extent provided under
Code Section 422, this limitation shall be applied by taking Options into
account in the order in which they were granted.

8.12    Notice of Disqualifying Disposition. If any Grantee shall make any
disposition of shares of Stock issued pursuant to the exercise of an Incentive
Stock Option under the circumstances provided in Code Section 421(b) (relating
to certain disqualifying dispositions), such Grantee shall notify the Company of
such disposition immediately but in no event later than ten (10) days
thereafter.

 

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1    Right to Payment and SAR Price. A SAR shall confer on the Grantee to whom
it is granted a right to receive, upon exercise thereof, the excess of (a) the
Fair Market Value of one (1) share of Stock on the date of exercise, over
(b) the SAR Price as determined by the Committee. The Award Agreement for a SAR
shall specify the SAR Price, which shall be no less than the Fair Market Value
of one (1) share of Stock on the Grant Date of such SAR. SARs may be granted in
tandem with all or part of an Option granted under the Plan or at any subsequent
time during the term of such Option, in combination with all or any part of any
other Award, or without regard to any Option or other Award; provided that a SAR
that is granted in tandem with all or part of an Option will have the same term,
and expire at the same time, as the related Option; provided, further, that a
SAR that is granted subsequent to the Grant Date of a related Option must have a
SAR Price that is no less than the Fair Market Value of one (1) share of Stock
on the Grant Date of such SAR.

9.2    Other Terms. Subject to Sections 9.3 and 16.3, the Committee shall
determine, on the Grant Date or thereafter, the time or times at which, and the
circumstances under which, a SAR may be exercised in whole or in part (including
based on achievement of performance goals and/or future Service requirements);
the time or times at which SARs shall cease to be or become exercisable
following termination of Service or upon other conditions; the method of
exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which shares of Stock shall be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be granted in tandem or in
combination with any other Award; and any and all other terms and conditions of
any SAR; provided that no SARs shall be granted to Grantees who are entitled to
overtime under Applicable Laws that will vest or be exercisable within a six
(6)-month period starting on the Grant Date.

9.3    Term. Each SAR granted under the Plan shall terminate, and all rights
thereunder shall cease, on the day before the tenth (10th) anniversary of the
Grant Date of such SAR or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such SAR.

9.4    Rights of Holders of SARs. Unless otherwise stated in the applicable
Award Agreement, a Grantee or other Person holding or exercising a SAR shall
have none of the rights of a stockholder of the Company (for example, the right
to receive cash or dividend payments or distributions attributable to the shares
of Stock underlying such SAR, to direct the voting of the shares of Stock
underlying such SAR, or to receive notice of any meeting of the Company’s
stockholders) until the shares of Stock underlying such SAR, if any, are issued
to such Grantee or other Person. Except as provided in Section 16, no adjustment
shall be made for dividends, distributions, or other rights with respect to any
shares of Stock underlying a SAR for which the record date is prior to the date
of issuance of such shares of Stock, if any.

9.5    Transferability of SARs. Except as provided in Section 9.6, during the
lifetime of a Grantee of a SAR, only the Grantee (or, in the event of such
Grantee’s legal incapacity or incompetency, such Grantee’s guardian or legal
representative) may exercise such SAR. Except as provided in Section 9.6, no SAR
shall be assignable or transferable by the Grantee to whom it is granted, other
than by will or the laws of descent and distribution.

 

14



--------------------------------------------------------------------------------

9.6    Family Transfers. The Committee, in its sole discretion, may provide
either in an applicable Award Agreement or by the subsequent approval of the
Committee that a Grantee may transfer, not for value, all or part of a SAR to
any Family Member. For the purpose of this Section 9.6, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights, or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.6, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer. Subsequent transfers of transferred SARs shall be prohibited
except to Family Members of the original Grantee in accordance with this
Section 9.6 or by will or the laws of descent and distribution.

 

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND DEFERRED
STOCK UNITS

10.1    Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock
Units. Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock
Units may be made for consideration or for no consideration, which shall be
deemed paid by past Service or, if so provided in the related Award Agreement or
a separate agreement, the promise by the Grantee to perform future Service to
the Company or an Affiliate.

10.2    Restrictions. Subject to Sections 16.3 and 18.10, at the time a grant of
Restricted Stock, Restricted Stock Units, or Deferred Stock Units is made, the
Committee may, in its sole discretion, (a) establish a Restricted Period
applicable to such Restricted Stock, Restricted Stock Units, or Deferred Stock
Units and (b) prescribe restrictions in addition to or other than the expiration
of the Restricted Period, including the achievement of corporate or individual
performance goals, which may be applicable to all or any portion of such
Restricted Stock, Restricted Stock Units, or Deferred Stock Units as provided in
Section 13. Awards of Restricted Stock, Restricted Stock Units, and Deferred
Stock Units may not be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Awards.

10.3     Registration; Restricted Stock Certificates. Pursuant to Section 3.7,
to the extent that ownership of Restricted Stock is evidenced by a book-entry
registration or direct registration (including transaction advices), such
registration shall be notated to evidence the restrictions imposed on such Award
of Restricted Stock under the Plan and the applicable Award Agreement. Subject
to Section 3.7and the immediately following sentence, the Company may issue, in
the name of each Grantee to whom Restricted Stock has been granted, certificates
representing the total number of shares of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date of such
Restricted Stock. The Committee may provide in an Award Agreement with respect
to an Award of Restricted Stock that either (a) the Secretary of the Company
shall hold such certificates for such Grantee’s benefit until such time as such
shares of Restricted Stock are forfeited to the Company or the restrictions
applicable thereto lapse and such Grantee shall deliver a stock power to the
Company with respect to each certificate, or (b) such certificates shall be
delivered to such Grantee, provided that such certificates shall bear legends
that comply with Applicable Laws and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement.

10.4    Rights of Holders of Restricted Stock. Unless the Committee provides
otherwise in an Award Agreement and subject to the restrictions set forth in the
Plan, any applicable Company program, and the applicable Award Agreement,
holders of Restricted Stock shall have the right to vote such shares of
Restricted Stock and the right to receive any dividend payments or distributions
declared or paid with respect to such shares of Restricted Stock. The Committee
may provide in an Award Agreement evidencing a grant of Restricted Stock that
(a) any cash dividend payments or distributions paid on Restricted Stock shall
be reinvested in shares of Stock, which may or may not be subject to the same
vesting conditions and restrictions as applicable to such underlying shares of
Restricted Stock or (b) any dividend payments or distributions declared or paid
on shares of Restricted Stock shall

 

15



--------------------------------------------------------------------------------

only be made or paid upon satisfaction of the vesting conditions and
restrictions applicable to such shares of Restricted Stock. Notwithstanding the
foregoing, unless the Committee provides otherwise in an Award Agreement, cash
dividends declared or paid on shares of Restricted Stock that vest or are earned
based upon the achievement of performance goals shall not become payable unless
and until the shares of Restricted Stock to which the dividends apply become
vested and nonforfeitable. All stock dividend payments or distributions, if any,
received by a Grantee with respect to shares of Restricted Stock as a result of
any stock split, stock dividend, combination of stock, or other similar
transaction shall be subject to the same vesting conditions and restrictions as
applicable to such underlying shares of Restricted Stock.

10.5    Rights of Holders of Restricted Stock Units and Deferred Stock Units.

10.5.1    Voting and Dividend Rights. Holders of Restricted Stock Units and
Deferred Stock Units shall have no rights as stockholders of the Company (for
example, the right to receive dividend payments or distributions attributable to
the shares of Stock underlying such Restricted Stock Units and Deferred Stock
Units, to direct the voting of the shares of Stock underlying such Restricted
Stock Units and Deferred Stock Units, or to receive notice of any meeting of the
Company’s stockholders); provided, however, that the Committee may provide in an
Award Agreement evidencing a grant of Restricted Stock Units or Deferred Stock
Units that the holder of such Restricted Stock Units or Deferred Stock Units
shall be entitled to receive Dividend Equivalent Rights in accordance with
Section 12.1.

10.5.2    Creditor’s Rights. A holder of Restricted Stock Units or Deferred
Stock Units shall have no rights other than those of a general unsecured
creditor of the Company. Restricted Stock Units and Deferred Stock Units
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the applicable Award Agreement.

10.6    Termination of Service. Unless the Committee provides otherwise in an
Award Agreement, in another agreement with the Grantee, or otherwise in writing
after such Award Agreement is issued, but prior to termination of Grantee’s
Service, upon the termination of such Grantee’s Service, any Restricted Stock,
Restricted Stock Units, or Deferred Stock Units held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of such
Restricted Stock, Restricted Stock Units, or Deferred Stock Units, the Grantee
thereof shall have no further rights with respect thereto, including any right
to vote such Restricted Stock or any right to receive dividends or Dividend
Equivalent Rights, as applicable, with respect to such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units.

10.7    Purchase of Restricted Stock. The Grantee of an Award of Restricted
Stock shall be required, to the extent required by Applicable Laws, to purchase
such Restricted Stock from the Company at a purchase price equal to the greater
of (x) the aggregate par value of the shares of Stock represented by such
Restricted Stock or (y) the purchase price, if any, specified in the Award
Agreement relating to such Restricted Stock. Such purchase price shall be
payable in a form provided in Section 14 or, in the sole discretion of the
Committee, in consideration for Service rendered or to be rendered by the
Grantee to the Company or an Affiliate.

10.8    Delivery of Shares of Stock. Upon the expiration or termination of any
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, including, without limitation, any performance goals or delayed
delivery period, the restrictions applicable to Restricted Stock, Restricted
Stock Units, or Deferred Stock Units settled in shares of Stock shall lapse,
and, unless otherwise provided in the applicable Award Agreement, a book-entry
or direct registration (including transaction advices) or a certificate
evidencing ownership of such shares of Stock shall, consistent with Section 3.7,
be issued, free of all such restrictions, to the Grantee thereof or such
Grantee’s beneficiary or estate, as the case may be. Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a Restricted Stock Unit or Deferred Stock Unit once the shares of Stock
represented by such Restricted Stock Unit or Deferred Stock Unit have been
delivered in accordance with this Section 10.8.

 

16



--------------------------------------------------------------------------------

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS

11.1    Unrestricted Stock Awards. The Committee may, in its sole discretion,
grant (or sell at the par value of a share of Stock or at such other higher
purchase price as shall be determined by the Committee) an Award to any Grantee
pursuant to which such Grantee may receive shares of Unrestricted Stock under
the Plan. Awards of Unrestricted Stock may be granted or sold to any Grantee as
provided in the immediately preceding sentence in respect of Service rendered
or, if so provided in the related Award Agreement or a separate agreement, to be
rendered by the Grantee to the Company or an Affiliate or other valid
consideration, in lieu of or in addition to any cash compensation due to such
Grantee.

11.2    Other Equity-Based Awards. The Committee may, in its sole discretion,
grant Awards in the form of Other Equity-Based Awards, as deemed by the
Committee to be consistent with the purposes of the Plan. Awards granted
pursuant to this Section 11.2 may be granted with vesting, value, and/or payment
contingent upon the achievement of one or more performance goals. The Committee
shall determine the terms and conditions of Other Equity-Based Awards on the
Grant Date or thereafter. Unless the Committee provides otherwise in an Award
Agreement, in another agreement with the Grantee, or otherwise in writing after
such Award Agreement is issued, but prior to termination of Grantee’s Service,
upon the termination of a Grantee’s Service, any Other Equity-Based Awards held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee thereof
shall have no further rights with respect to such Other Equity-Based Award.

 

12.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

12.1    Dividend Equivalent Rights. A Dividend Equivalent Right may be granted
hereunder, provided that no Dividend Equivalent Rights may be granted in
connection with, or related to, an Award of Options or SARs. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
Agreement therefor. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently (with or without being subject to
forfeiture or a repayment obligation) or may be deemed to be reinvested in
additional shares of Stock or Awards, which may thereafter accrue additional
Dividend Equivalent Rights (with or without being subject to forfeiture or a
repayment obligation). Any such reinvestment shall be at the Fair Market Value
thereof on the date of such reinvestment. Dividend Equivalent Rights may be
settled in cash, shares of Stock, or a combination thereof, in a single
installment or in multiple installments, all as determined in the sole
discretion of the Committee. A Dividend Equivalent Right granted as a component
of another Award may (a) provide that such Dividend Equivalent Right shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award or
(b) contain terms and conditions which are different from the terms and
conditions of such other Award, provided that, notwithstanding the foregoing,
unless the Committee provides otherwise in an Award Agreement, Dividend
Equivalent Rights granted as a component of an Award that vests or is earned
based upon the achievement of performance goals shall not become payable unless
and until the Award to which the Dividend Equivalent Rights correspond become
vested and settled.

12.2    Termination of Service. Unless the Committee provides otherwise in an
Award Agreement, in another agreement with the Grantee, or otherwise in writing
after such Award Agreement is issued, a Grantee’s rights in all Dividend
Equivalent Rights shall automatically terminate upon such Grantee’s termination
of Service for any reason.

 

17



--------------------------------------------------------------------------------

13.

TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

13.1    Grant of Performance-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Performance-Based Awards in such amounts and upon such terms as the Committee
shall determine.

13.2    Value of Performance-Based Awards. Each grant of a Performance-Based
Award shall have an initial cash value or an actual or target number of shares
of Stock that is established by the Committee as of the Grant Date. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are achieved, shall determine the value and/or number of
shares of Stock subject to a Performance-Based Award that will be paid out to
the Grantee thereof.

13.3    Earning of Performance-Based Awards. Subject to the terms of the Plan,
after the applicable Performance Period has ended, the Grantee of a
Performance-Based Award shall be entitled to receive a payout of the value
earned under such Performance-Based Award by such Grantee over such Performance
Period.

13.4    Form and Timing of Payment of Performance-Based Awards. Payment of the
value earned under Performance-Based Awards shall be made, as determined by the
Committee, in the form, at the time, and in the manner described in the
applicable Award Agreement. Subject to the terms of the Plan, the Committee, in
its sole discretion, (a) may pay the value earned under Performance-Based Awards
in the form of cash, shares of Stock, other Awards, or a combination thereof,
including shares of Stock and/or Awards that are subject to any restrictions
deemed appropriate by the Committee, and (b) shall pay the value earned under
Performance-Based Awards at the close of the applicable Performance Period, or
as soon as reasonably practicable after the Committee has determined that the
performance goal or goals relating thereto have been achieved; provided that,
unless specifically provided in the Award Agreement for such Performance-Based
Awards, such payment shall occur no later than the fifteenth (15th) day of the
third (3rd) month following the end of the calendar year in which such
Performance Period ends. The applicable Award Agreement shall specify the
circumstances in which Performance-Based Awards shall be paid or forfeited in
the event of termination of Service by the Grantee prior to the end of a
Performance Period or settlement of such Performance-Based Awards.

13.5    Performance Conditions. The right of a Grantee to exercise or to receive
a grant or settlement of any Performance-Based Award, and the timing thereof,
may be subject to such performance conditions as may be specified by the
Committee. The Committee may use such performance goals, business criteria, and
other measures of performance, with or without adjustment, as it may deem
appropriate in establishing any performance conditions.

 

14.

FORMS OF PAYMENT

14.1    General Rule. Payment of the Option Price for the shares of Stock
purchased pursuant to the exercise of an Option or the purchase price, if any,
for Restricted Stock shall be made in cash or in cash equivalents acceptable to
the Company.

14.2    Surrender of Shares of Stock. To the extent that the applicable Award
Agreement so provides, payment of the Option Price for shares of Stock purchased
pursuant to the exercise of an Option or the purchase price, if any, for
Restricted Stock may be made all or in part through the tender or attestation to
the Company of shares of Stock, which shall be valued, for purposes of
determining the extent to which such Option Price or purchase price has been
paid thereby, at their Fair Market Value on the date of such tender or
attestation.

14.3    Cashless Exercise. To the extent permitted by Applicable Laws and to the
extent the Award Agreement so provides, payment of the Option Price for shares
of Stock purchased pursuant to the exercise of an Option and payment of any
withholding taxes described in Section 18.3 may be made all or in part by
delivery (on a form acceptable to the Committee) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell shares of Stock
and to deliver all or part of the proceeds of such sale to the Company in
payment of such Option Price and/or any withholding taxes described in
Section 18.3.

 

18



--------------------------------------------------------------------------------

14.4    Other Forms of Payment. To the extent that the applicable Award
Agreement so provides and/or unless otherwise specified in an Award Agreement,
payment of the Option Price for shares of Stock purchased pursuant to exercise
of an Option, for the purchase price, if any, for Restricted Stock, or for any
withholding taxes described in Section 18.3 may be made in any other form that
is consistent with Applicable Laws, including (a) with respect to the purchase
price of Restricted Stock only, Service rendered or to be rendered by the
Grantee thereof to the Company or an Affiliate and (b) with the consent of the
Committee, by withholding the number of shares of Stock that would otherwise
vest or be issuable in an amount equal in value to the Option Price or purchase
price and/or the applicable tax withholding amount.

 

15.

REQUIREMENTS OF LAW

15.1    General. The Company shall not be required to offer, sell, or issue any
shares of Stock under any Award, whether pursuant to the exercise of an Option,
a SAR, or otherwise, if the offer, sale, or issuance of such shares of Stock
would constitute a violation by the Grantee, the Company, an Affiliate, or any
other Person of any provision of the Company’s certificate of incorporation or
bylaws or of Applicable Laws, including any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any shares of Stock subject to an
Award upon any Stock Exchange or Securities Market or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, sale, issuance, or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, sold, or issued to the
Grantee or any other Person under such Award, whether pursuant to the exercise
of an Option, a SAR, or otherwise, unless such listing, registration, or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive. The Company may register, but
shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

15.2    Rule 16b-3. During any time when the Company has any class of common
equity securities registered under Section 12 of the Exchange Act, it is the
intention of the Company that Awards pursuant to the Plan and the exercise of
Options and SARs granted hereunder that would otherwise be subject to
Section 16(b) of the Exchange Act shall qualify for the exemption provided by
Rule 16b-3 under the Exchange Act. To the extent that any provision of the Plan
or action by the Committee does not comply with the requirements of such Rule
16b-3, such provision or action shall be deemed inoperative with respect to such
Awards to the extent permitted by Applicable Laws and deemed advisable by the
Committee and shall not affect the validity of the Plan. In the event that such
Rule 16b-3 is revised or replaced, the Committee may exercise its discretion to
modify the Plan in any respect necessary or advisable in its judgment to satisfy
the requirements of, or to permit the Company to avail itself of the benefits
of, the revised exemption or its replacement.

 

19



--------------------------------------------------------------------------------

16.

EFFECT OF CHANGES IN CAPITALIZATION

16.1    Changes in Stock. If the number of outstanding shares of Stock is
increased or decreased or the shares of Stock are changed into or exchanged for
a different number of shares or kind of Capital Stock or other securities of the
Company on account of any recapitalization, reclassification, stock split,
reverse stock split, spin-off, combination of stock, exchange of stock, stock
dividend or other distribution payable in capital stock, or other increase or
decrease in shares of Stock effected without receipt of consideration by the
Company occurring after the Effective Date, the number and kinds of shares of
Capital Stock for which grants of Options and other Awards may be made under the
Plan, including the Share Limit set forth in Section 4.1, the individual share
limitations set forth in Section 6.2 shall be adjusted proportionately and
accordingly by the Committee. In addition, the number and kind of shares of
Capital Stock for which Awards are outstanding shall be adjusted proportionately
and accordingly by the Committee so that the proportionate interest of the
Grantee therein immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Any such adjustment
in outstanding Options or SARs shall not change the aggregate Option Price or
SAR Price payable with respect to shares that are subject to the unexercised
portion of such outstanding Options or SARs, as applicable, but shall include a
corresponding proportionate adjustment in the per share Option Price or SAR
Price, as the case may be. The conversion of any convertible securities of the
Company shall not be treated as an increase in shares effected without receipt
of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary dividend, but excluding a
non-extraordinary dividend, declared and paid by the Company) without receipt of
consideration by the Company, the Board or the Committee constituted pursuant to
Section 3.1.2 shall, in such manner as the Board or the Committee deems
appropriate, adjust (a) the number and kind of shares of Capital Stock subject
to outstanding Awards and/or (b) the aggregate and per share Option Price of
outstanding Options and the aggregate and per share SAR Price of outstanding
SARs as required to reflect such distribution.

16.2    Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control. Subject to Section 16.3, if the Company
shall be the surviving entity in any reorganization, merger, or consolidation of
the Company with one or more other entities which does not constitute a Change
in Control, any Award theretofore granted pursuant to the Plan shall pertain to
and apply to the Capital Stock to which a holder of the number of shares of
Stock subject to such Award would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the per share Option Price or SAR Price of any outstanding Option
or SAR so that the aggregate Option Price or SAR Price thereafter shall be the
same as the aggregate Option Price or SAR Price of the shares of Stock remaining
subject to the Option or SAR as in effect immediately prior to such
reorganization, merger, or consolidation. Subject to any contrary language in an
Award Agreement, in another agreement with the Grantee, or as otherwise set
forth in writing, any restrictions applicable to such Award shall apply as well
to any replacement shares of Capital Stock subject to such Award, or received by
the Grantee, as a result of such reorganization, merger, or consolidation. In
the event of any reorganization, merger, or consolidation of the Company
referred to in this Section 16.2, Performance-Based Awards shall be adjusted,
including any adjustment to the performance conditions applicable to such Awards
deemed appropriate by the Committee and including any adjustment so as to apply
to the Capital Stock that a holder of the number of shares of Stock subject to
the Performance-Based Awards would have been entitled to receive immediately
following such reorganization, merger, or consolidation.

 

20



--------------------------------------------------------------------------------

16.3    Change in Control in which Awards are not Assumed. Upon the occurrence
of a Change in Control in which outstanding Awards are not being assumed,
continued, or substituted for, the following provisions shall apply to such
Award, to the extent not assumed, continued, or substituted for:

(a)    Immediately prior to the occurrence of such Change in Control, in each
case with the exception of Performance-Based Awards, all outstanding shares of
Restricted Stock, and all Restricted Stock Units, Deferred Stock Units, and
Dividend Equivalent Rights shall be deemed to have vested, and all shares of
Stock and/or cash subject to such Awards shall be delivered; and either or both
of the following two (2) actions shall be taken:

(i)    At least fifteen (15) days prior to the scheduled consummation of such
Change in Control, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
(15) days. Any exercise of an Option or SAR during this fifteen (15)-day period
shall be conditioned upon the consummation of the applicable Change in Control
and shall be effective only immediately before the consummation thereof, and
upon consummation of such Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate, with or without consideration
(including, without limitation, consideration in accordance with clause
(ii) below) as determined by the Committee in its sole discretion. The Committee
shall send notice of an event that shall result in such a termination to all
Persons who hold Options and SARs not later than the time at which the Company
gives notice thereof to its stockholders;

and/or

(ii)    The Committee may elect, in its sole discretion, to cancel any
outstanding Awards of Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, and/or Dividend Equivalent Rights and pay or deliver, or
cause to be paid or delivered, to the holder thereof an amount in cash or
Capital Stock having a value (as determined by the Committee acting in good
faith), in the case of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, and Dividend Equivalent Rights (for shares of Stock subject thereto),
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Change in Control and, in the case of Options or SARs, equal to
the product of the number of shares of Stock subject to such Options or SARs
multiplied by the amount, if any, by which (x) the formula or fixed price per
share paid to holders of shares of Stock pursuant to such transaction exceeds
(y) the Option Price or SAR Price applicable to such Options or SARs.

(b)    For Performance-Based Awards, such Performance-Based Awards shall either
(i) be treated as though target performance has been achieved but shall be
pro-rated by a fraction, the numerator of which is the number of days from the
beginning of the performance period for such Award to and including the date of
the consummation of the Change in Control, and the denominator of which is the
total number of days in the performance period for such Award or (ii) be
determined based on achievement of actual performance as of a date reasonably
proximal to the date of consummation of the Change in Control (based on
pro-rated performance conditions through such date) as determined by the
Committee, in its sole discretion, in each case, whichever approach results in
the greater number of Performance-Based Awards vesting or becoming earned. After
application of this Section 1.1.1(b), if any Awards arise from application of
this Section 1.1.1(b), such Awards shall be settled under the applicable
provision of Section 1.1.1(a).

(c)    Other Equity-Based Awards shall be governed by the terms of the
applicable Award Agreement.

16.4    Change in Control in which Awards are Assumed. Upon the occurrence of a
Change in Control in which outstanding Awards are being assumed, continued, or
substituted for, the following provisions shall apply to such Award, to the
extent assumed, continued, or substituted for:

(a)    The Plan and the Awards granted under the Plan shall continue in the
manner and under the terms so provided in the event of any Change in Control to
the extent that provision is made in writing in connection with such Change in
Control for the assumption or continuation of such Awards, or for the
substitution for such Awards of new stock options, stock appreciation rights,
restricted stock, restricted stock units, deferred stock units, dividend
equivalent rights, or other equity-based awards relating to the Capital Stock of
a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and exercise prices of options and stock appreciation rights.

 

21



--------------------------------------------------------------------------------

(b)    In the event a Grantee’s Award is assumed, continued, or substituted upon
the consummation of any Change in Control and the Grantee’s employment is
terminated by the Company without Cause within the twenty-four (24)-month period
following the consummation of such Change in Control, the Grantee’s Award will
become fully vested as of such termination and may be exercised in full, to the
extent applicable, beginning on the date of such termination and for the
one-year period immediately following such termination or for such longer period
as the Committee shall determine (but in no event later than the original
expiration date of the Award).

16.5    Adjustments. Adjustments under this Section 16 related to shares of
Stock or other Capital Stock of the Company shall be made by the Committee,
whose determination in that respect shall be final, binding, and conclusive. No
fractional shares or other securities shall be issued pursuant to any such
adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share. The
Committee may provide in the applicable Award Agreement as of the Grant Date, in
another agreement with the Grantee, or otherwise in writing at any time
thereafter with the consent of the Grantee, for different provisions to apply to
an Award in place of those provided in Sections 16.1, 16.2, 16.3, and 16.4. This
Section 16 shall not limit the Committee’s ability to provide for alternative
treatment of Awards outstanding under the Plan in the event of a change in
control event involving the Company that is not a Change in Control.

16.6    No Limitations on Company The making of Awards pursuant to the Plan
shall not affect or limit in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge, consolidate, dissolve, or liquidate, or to sell
or transfer all or any part of its business or assets (including all or any part
of the business or assets of any Subsidiary or other Affiliate) or to engage in
any other transaction or activity.

 

17.

PARACHUTE LIMITATIONS

If any Grantee is a Disqualified Individual, then, notwithstanding any other
provision of the Plan or of any Other Agreement to the contrary and
notwithstanding any Benefit Arrangement, any right of the Grantee to any
exercise, vesting, payment, or benefit under the Plan shall be reduced or
eliminated:

(a)    to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a Parachute Payment; and

(b)    if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under the Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

Except as required by Code Section 409A or to the extent that Code Section 409A
permits discretion, the Committee shall have the right, in the Committee’s sole
discretion, to designate those rights, payments, or benefits under the Plan, all
Other Agreements, and all Benefit Arrangements that should be reduced or
eliminated so as to avoid having such rights, payments, or benefits be
considered a Parachute Payment; provided, however, to the extent any payment or
benefit constitutes deferred compensation under Code Section 409A, in order to
comply with Code Section 409A, the Company shall instead accomplish such
reduction by first reducing or eliminating any cash payments, then by reducing
or eliminating any accelerated vesting of Performance-Based Awards, then by
reducing or eliminating any accelerated vesting of Options or SARs, then by
reducing or eliminating any accelerated vesting of Restricted Stock, Restricted
Stock Units, or Deferred Stock Units, then by reducing or eliminating any other
remaining Parachute Payments, in each case with the payments to be made furthest
in the future being reduced first.

 

22



--------------------------------------------------------------------------------

18.

GENERAL PROVISIONS

18.1    Disclaimer of Rights. No provision in the Plan, any Award, or any Award
Agreement shall be construed (a) to confer upon any individual the right to
remain in the Service of the Company or an Affiliate, (b) to interfere in any
way with any contractual or other right or authority of the Company or an
Affiliate either to increase or decrease the compensation or other payments to
any Person at any time, or (c) to terminate any Service or other relationship
between any Person and the Company or an Affiliate. In addition, notwithstanding
any provision of the Plan to the contrary, unless otherwise stated in the
applicable Award Agreement, in another agreement with the Grantee, or otherwise
in writing, no Award granted under the Plan shall be affected by any change of
duties or position of the Grantee thereof, so long as such Grantee continues to
provide Service. The obligation of the Company to pay any benefits pursuant to
the Plan shall be interpreted as a contractual obligation to pay only those
amounts provided herein, in the manner and under the conditions prescribed
herein. The Plan and Awards shall in no way be interpreted to require the
Company to transfer any amounts to a third-party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the Plan.

18.2    Nonexclusivity of the Plan. Neither the adoption of the Plan nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations upon the right and authority of the Board
or the Committee to adopt such other incentive compensation arrangements (which
arrangements may be applicable either generally to a class or classes of
individuals or specifically to a particular individual or particular
individuals) as the Board or the Committee in their discretion determine
desirable.

18.3    Withholding Taxes.

(a)    The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by Applicable Laws to be withheld with
respect to the vesting of or other lapse of restrictions applicable to an Award
or upon the issuance of any shares of Stock upon the exercise of an Option or
pursuant to any other Award. At the time of such vesting, lapse, or exercise,
the Grantee shall pay in cash to the Company or an Affiliate, as the case may
be, any amount that the Company or such Affiliate may reasonably determine to be
necessary to satisfy such withholding obligation; provided that if there is a
same-day sale of shares of Stock subject to an Award, the Grantee shall pay such
withholding obligation on the day on which such same-day sale is completed.
Subject to the prior approval of the Company or an Affiliate, which may be
withheld by the Company or such Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such withholding obligation, in
whole or in part, (a) by causing the Company or such Affiliate to withhold
shares of Stock otherwise issuable to the Grantee or (b) by delivering to the
Company or such Affiliate shares of Stock already owned by the Grantee. The
shares of Stock so withheld or delivered shall have an aggregate Fair Market
Value equal to such withholding obligation. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation shall be determined by the
Company or such Affiliate as of the date on which the amount of tax to be
withheld is to be determined. A Grantee who has made an election pursuant to
this Section 18.3 may satisfy such Grantee’s withholding obligation only with
shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

(b)    The maximum number of shares of Stock that may be withheld from any Award
to satisfy any federal, state, or local tax withholding requirements upon the
exercise, vesting, or lapse of restrictions applicable to any Award or payment
of shares of Stock pursuant to such Award, as applicable, may not exceed such
number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Board or the Committee has full
discretion to choose, or to allow a Grantee to elect, to withhold a number of
shares of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding amount(s) in such Grantee’s relevant tax jurisdictions).

 

23



--------------------------------------------------------------------------------

18.4    Captions. The use of captions in the Plan or any Award Agreement is for
convenience of reference only and shall not affect the meaning of any provision
of the Plan or such Award Agreement.

18.5    Construction. Unless the context otherwise requires, all references in
the Plan to “including” shall mean “including without limitation.”

18.6    Other Provisions. Each Award granted under the Plan may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Committee, in its sole discretion.

18.7    Number and Gender. With respect to words used in the Plan, the singular
form shall include the plural form, and the masculine gender shall include the
feminine gender, as the context requires.

18.8    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

18.9    Governing Law. The validity and construction of the Plan and the
instruments evidencing the Awards hereunder shall be governed by, and construed
and interpreted in accordance with, the laws of the Commonwealth of
Pennsylvania, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan and the
instruments evidencing the Awards granted hereunder to the substantive laws of
any other jurisdiction.

18.10    Section 409A of the Code.

(a)    The Plan is intended to comply with Code Section 409A to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
will be interpreted and administered to be in compliance with Code Section 409A.
Any payments described in the Plan that are due within the Short-Term Deferral
Period will not be treated as deferred compensation unless Applicable Laws
require otherwise. Notwithstanding any provision of the Plan to the contrary, to
the extent required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee’s Separation from Service will instead be paid
on the first payroll date after the six (6)-month anniversary of the Grantee’s
Separation from Service (or the Grantee’s death, if earlier).

(b)    Furthermore, notwithstanding anything in the Plan to the contrary, in the
case of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.

 

24



--------------------------------------------------------------------------------

(c)    Notwithstanding the foregoing, neither the Company nor the Committee will
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any Grantee under Code Section 409A, and neither the Company
or an Affiliate nor the Board or the Committee will have any liability to any
Grantee for such tax or penalty.

 

25



--------------------------------------------------------------------------------

To record adoption of the Plan by the Board as of February 12, 2019 and approval
of the Plan by the Company’s stockholders as of April 16, 2019, the Company has
caused its authorized officer to execute the Plan.

 

CNB FINANCIAL CORPORATION By:  

/s/ Brian W. Wingard

Name:   Brian W. Wingard Title:   Treasurer